In Mandamus. On motions for leave to intervene and answers of Oster Construction, Inc., Bevat Investments, L.L.C., K. Hovnanian Oster Homes, L.L.C., and Affected Property Owners and respondent’s motion to dismiss. Motions to intervene are denied. Motion to dismiss is denied.
Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relators shall file a brief within ten days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within seven days after filing of respondent’s brief.
Moyer, C.J., would grant the motions to intervene.
Lundberg Stratton, J., dissents and would grant the motion to dismiss.